DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                       JAMES JASON RIANI,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D22-2246



                        September 21, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pasco County; Kimberly Sharpe Byrd, Judge.


PER CURIAM.

     Affirmed. See State v. Dickey, 928 So. 2d 1193 (Fla. 2006);

Wood v. State, 750 So. 2d 592 (Fla. 1999); McDonald v. State, 133

So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla.

2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007);
Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Camille v.

State, 803 So. 2d 910 (Fla. 2d DCA 2002).


KELLY, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2